Citation Nr: 1447743	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-32 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, dysthymic disorder, schizoaffective disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the record.  Although the Veteran was represented by a veterans service organization (VSO) at the time of the hearing, a representative from that VSO was unavailable to represent the Veteran at the hearing; nevertheless, he waived his right to be represented at that hearing on the record.

As an introductory matter, the Board notes that a claim for a psychiatric disorder, specifically depression, was finally denied by the RO in June 2008.  While the Veteran has now claimed PTSD, and the RO has adjudicated the issue as entitlement to service connection for PTSD, the Board notes that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses his diagnoses of major depressive disorder, dysthymic disorder, schizoaffective disorder, adjustment disorder, and substance abuse disorders, and new and material is necessary to reopen the psychiatric claim; the Board has recharacterized the claim on appeal as reflected on the title page.

Additionally, the Board notes that a claim for an increased rating for the Veteran's service-connected urticaria was denied in a February 2010 rating decision.  Thereafter, within one year of that decision, the Veteran submitted additional VA treatment records dated from August 2010 to October 2010 related to his skin disability.  Inasmuch as that evidence could be considered new and material evidence received within one year of the February 2010 rating decision, the matter is referred to the RO for clarification and consideration of whether the February 2010 rating decision has remained pending and readjudication of that claim required.  38 C.F.R. § 3.156. 

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied service connection for depression.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the June 2008 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the June 2008 finally denied claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is reopening the claim for service connection for a psychiatric disorder, which represents a full grant of that benefit sought in this regard, no discussion of the duties to notify and assist is necessary.  The claim of entitlement to service connection for a psychiatric disorder is discussed below in the remand portion of this decision.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a psychiatric disorder.  That claim was denied in a June 2008 rating decision.  The RO found that there was no nexus between the Veteran's depression and his service-connected urticaria.  See generally, 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether this low threshold is met, VA should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since June 2008, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, VA treatment notes dated between October 2010 and September 2011 show the Veteran's report of in-service stressors as well as a diagnosis of PTSD.  As the evidence of a possible nexus between a psychiatric disorder and service was not available at the time of the June 2008 denial, it is new.  Moreover, when presumed credible, the new evidence suggests a nexus between a psychiatric disorder and service; thus, it is also material.  Accordingly, new and material evidence sufficient to warrant reopening his claim for service connection for a psychiatric disorder has been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder is reopened.


REMAND

Having reopened the Veteran's psychiatric disorder claim, a remand is necessary for further development.  

Additional development is needed in order to attempt to verify the Veteran's reported stressors.  For instance, the Veteran has reported that he was charged with destruction of government property and had to pay for a sleeping bag that was destroyed by a fire in an incident claimed as an in-service stressor.  However, available personnel records are limited and do not show a charge of destruction of property or that the Veteran was charged for a sleeping bag.  Therefore, on remand, a request should be made for any outstanding personnel records.  

Additionally, during his August 2013 hearing, the Veteran provided additional names and dates related to other claimed stressors, including the death of a friend with the last name Hansson who was involved in a motorcycle accident, and an incident during which two brothers were run over by a tank in 1983.  Given the additional information, if sufficient, efforts should be made to verify the Veteran's claimed stressors.

Next, it appears that there are relevant outstanding records.  In a February 2009 written statement, the Veteran asserted that he has been in receipt of Social Security disability benefits since 2002 and that those benefits were based, at least in part, on PTSD.  During February 2008 VA treatment, the Veteran also reported that he had received SSDI since 2006 for depression.  However, no SSA disability records have yet been obtained.  Additionally, during his August 2013 hearing, the Veteran testified that he began receiving mental health treatment at the VA hospital in Kansas City sometime in 1989, and was continuing to receive mental health treatment at the time of the hearing.  However, no VA treatment records dated prior to January 1996, or since September 2011 have been obtained.  Additionally, the VA treatment notes that have been associated with the claims file appear somewhat sporadic.  Thus, on remand, all relevant outstanding VA treatment records dating from 1989 to 2014 should be associated with the claims file.  

Finally, the Board finds that the Veteran should be afforded a VA examination.  The record shows various psychiatric diagnoses, including polysubstance dependence (January 2001), dysthymic disorder (June 2003), adjustment disorder (November 2003), Major Depressive disorder (December 2004), schizoaffective disorder (April 2007), a mood disorder (December 2007), and cocaine and alcohol dependence (February 2008).  Most recently, around October 2010, it appears that the Veteran has been diagnosed with PTSD based on his claimed in-service stressors.  Significantly, one VA provider has diagnosed all of the foregoing conditions excluding the substance-related diagnoses, but has not provided any rationale or discussion of the criteria for the diagnoses provided, nor has he offered any explanation for the changing diagnoses.  Therefore, a remand is necessary for an examination to determine the nature of any psychiatric disorders present.

Additionally, while the Veteran's treating VA psychiatrist provided statements in March 2006 and February 2008 indicating that the Veteran's service-connected urticaria is as likely as not a major contributing factor for his major depressive disorder, he has not supported his conclusions with any rationale.  Moreover, his recent conclusions appear to be contradicted by earlier statements made by him.  In this regard, in February 2005, the same VA psychiatrist offered a statement indicating that the Veteran's psychiatric impairment exacerbates his service-connected skin disability, and not the other way around.  Similarly, in April 2003, the psychiatrist stated that the Veteran's hives were related to his anxiety.  Absent rationale or reconciliation of conflicting statements, the treating psychiatrist's statements, alone, are an insufficient basis upon which to grant service connection.  

Nevertheless, given the evidence that there may be some association between Veteran's psychiatric disorder and his service or his service-connected urticaria, thus, a new opinion should be obtained.  The Board is cognizant that a VA examiner provided a negative opinion in October 2007, opining that the Veteran's psychiatric disorder (Major Depressive disorder) is not caused by his urticaria.  However, that examiner did not provide an opinion as to whether any psychiatric disorder is aggravated by the urticaria, or whether any psychiatric disorder is directly related to service.  Therefore, an additional opinion is necessary that considers all theories, to include aggravation and direct service connection.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an additional opportunity to submit information regarding his claimed in-service stressors.  He should be asked to provide as much detail as possible and be notified that, without sufficient detail, verification cannot be conducted.
 
2. If sufficient information is of record, or if the Veteran provides additional information that would permit the verification of his reported stressors, then all reasonable steps necessary to attempt to verify the Veteran's reported stressors should be undertaken.  

3. Regardless of whether additional information is provided, a request should be made for any additional outstanding service personnel records, or any other service records which could reflect the Veteran's report of being charged with destruction of government property and having to pay for replacement of a sleeping bag.

4. Request a copy of any SSA disability determinations and the medical records upon which any determination was based.

5. Obtain and associate all outstanding relevant VA treatment notes dating from 1989 to the present from the VA St. Louis Health Care System, or the Kansas City VAMC.

6. After the foregoing development is complete to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his psychiatric disorder(s).  The claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should: 

      a) Identify the Veteran's current psychiatric diagnoses.
      
b) State whether it is at least as likely as not that any of the current psychiatric diagnoses had its onset during service or is otherwise related to service.

c) State whether it is at least as likely as not that the Veteran developed an active psychosis to a compensable degree within a year of his discharge from active service.

d)  State whether it is at least as likely as not that any of the current psychiatric diagnoses was caused by or is aggravated (permanently worsened) by his service-connected urticaria.

If aggravated, the examiner should attempt to enumerate what degree of permanent, measurable increase in the psychiatric disorder is attributable to the service-connected urticarial.

e)  If PTSD is diagnosed, the examiner should state upon which stressor(s) that diagnosis is based.
	
All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

7. Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


